 Case 8:18-cv-01093-AG-AGR Document 76 Filed 08/02/19 Page 1 of 1 Page ID #:1457

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


 Case No.       SACV 18-01093-AG (AGRx)                          Date      August 2, 2019
 Title          Craig Cunningham v. Performance SLC LLC et al


PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                          Not Reported
         Deputy Clerk                                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                           None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER DENYING DEFENDANT’S EX PARTE
                      APPLICATION [74]


       Defendants apply ex parte for an order allowing them to file a summary judgment
motion exceeding the twenty-five-page limitation set by the Local Rules. Defendants say they
need an extra ten pages to brief their summary judgment arguments because this case
involves “multiple causes of action against multiple defendants” and a “detailed” factual history.

        This argument is unconvincing. Plaintiff asserts only three claims against three
Defendants, including two claims under the Telephone Consumer Protection Act (“TCPA”), and
one claim under California’s Unfair Competition Law. Further, Defendants don’t argue there
are complex or novel legal issues requiring extra briefing, only that the TCPA is an “ambiguous
statute.” But regardless, the Court sees no reason why Defendants can’t effectively and
efficiently state their position within the page limits set by the Local Rules.

         For these reason and others, the Court DENIES Defendants’ ex parte application.




                                                                                  -    :        -
                                                Initials of Deputy Clerk    mku
cc:




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                              Page 1 of 1
